IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DARLENE WILLIAMS HICKMAN,                                No. 68468
                                   Appellant,
                               vs.
                 MARVIN L. HICKMAN,                                              FILED
                                   Respondent.
                                                                                  APR 0 1 2016


                                        ORDER DISMISSING APPEAL

                              This is an appeal from a decree of divorce. Eighth Judicial
                 District Court, Family Court Division, Clark County; Charles J. Hoskin,
                 Judge.
                              When our initial review of the docketing statement and other
                 documents before this court revealed potential jurisdictional defects, we
                 ordered appellant to show cause why this appeal should not be dismissed
                 for lack of jurisdiction. Specifically, it was not clear whether the decree
                 resolved all of the claims and issues raised in the district court such that it
                 was appealable as a final judgment under NRAP 3A(b)(1). If the decree
                 was a final judgment, it appeared that the notice of appeal was
                 prematurely filed after a tolling motion was timely filed in the district
                 court on July 9, 2015, but before the tolling motion was formally resolved,
                 and that the tolling motion remained pending in the district court.         See
                 NRAP 4(a)(6).
                              In response to our order, appellant asserts that the decree was
                 the final judgment. She also appears to assert that the July 9, 2015,
                 motion is not a tolling motion because motions for reconsideration do not
                 toll the time to file a notice of appeal.

SUPREME COURT
        OF
     NEVADA


(0) 1947A    0                                                                     - /CSO
                                  Assuming that the decree was the final judgment, the July 9,
                  2015, motion to alter or amend, or in the alternative for reconsideration—
                  which also sought a new trial under NRCP 59—was a tolling motion. See
                  NRAP 4(a)(4) (identifying a motion to alter or amend the judgment and a
                  motion for a new trial as tolling motions); see also AA Primo Builders, LLC
                  v. Washington, 126 Nev. 578, 585 245 P.3d 1190, 1195 (2010) (laying out
                  circumstances under which a motion for reconsideration is considered a
                  tolling motion). The motion was timely filed after service of notice of entry
                  of the divorce decree on June 25, 2015. Appellant does not assert that the
                  motion has been resolved and it appears from the documents before this
                  court that the motion remains pending in the district court.' Accordingly,
                  it appears that the notice of appeal was prematurely filed before entry of
                  an order resolving the timely tolling motion and this court lacks
                  jurisdiction.     See NRAP 4(a)(6) ("A premature notice of appeal does not
                  divest the district court of jurisdiction."). We thus
                                  ORDER this appeal DISMISSED.




                                               Douglas
                                                      7)
                                                      -   0e/wie


                       Ch9-41,12.4        ",




                                                 J.
                  Cherry


                        'Appellant represents that the motion was "vacated" via a minute
                  order for lack of jurisdiction due to the pending appeal. Such a minute
                  order is without effect. See Div. of Child and Family Servs. v. Eighth
                  Judicial Din. Court, 120 Nev. 445, 92 P.3d 1239 (2004).

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ae
                                                          2
                    cc:   Hon. Charles J. Hoskin, District Judge, Family Court Division
                          Ara H. Shirinian, Settlement Judge
                          Thomas Michaelides
                          Kainen Law Group
                          Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA


(C)) 1947A •4IZ7P
                                                        3